



Exhibit 10.1


EXPENSE SUPPORT AGREEMENT
This AGREEMENT (this “Agreement”), is made as of June 12, 2020, by and between
Medley Capital Corporation, a Delaware corporation (the “Company”), Medley LLC,
a Delaware limited liability company, and MCC Advisors LLC, a Delaware limited
liability company (“MCC Advisors”).
In consideration of the Company’s Board of Director’s agreement to extend the
Company's Investment Advisory and Administration Agreements through September
30, 2020, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto hereby agree as
follows:
MCC Advisors and Medley LLC (jointly and severally) hereby irrevocably agree to
waive/absorb the Company's total fees and expenses to the extent necessary so as
to cap all of the Company's accrued fees and expenses at $667,000 per month,
excluding: 1) interest expense on the Company’s 6.500% Notes due 2021 and 6.125%
Notes due 2023 (i.e., baby bonds); 2) investment-related fees and expenses that
are capitalized as part of the cost of the investment; 3) strategic transaction
out-of-pocket fees and expenses under the direction/supervision of the Special
Committee or the Independent Directors; 4) the amount by which annual Director &
Officer insurance cost exceeds $1,000,000 (annualized for each month during the
period the Cap is in effect); and 5) unforeseen reasonable out-of-pocket
expenses for extraordinary matters for which consent of the Special Committee is
obtained, such consent not to be unreasonably withheld; provided, however,
unforeseen expenses shall not include fees and expenses incurred by counsel or
advisers to the Independent Directors and Special Committee in connection with
any existing regulatory matters to the extent directed at the Company or its
past or present officers or directors in their capacity as officers or directors
of the Company (the “Cap”). For purposes of the Cap exclusions included in the
preceding clause 5, fees and expenses concerning currently outstanding
litigation/regulatory matters (other than out-of-pocket fees/expenses associated
with a court trial in matters relating to Point 360 or Security National
Guaranty) or existing credit or restructuring matters that are not capitalized
as part of the costs of investment shall be presumed to be foreseen expenses.
The Cap shall be effective from June 1st through September 30, 2020. In
addition, the application of the Cap, i.e., cash settlement thereof, shall be
done in accordance with GAAP and shall be done monthly, subject to prompt review
and approval by the Special Committee. Such monthly settlement (including
obtaining the approval thereof by the Special Committee) shall occur no later
than 15 business days following the end of each month for which the Cap is in
effect. Further, within 11 business days following the end of the month, MCC
Advisors shall furnish to the Special Committee information the Special
Committee believes reasonably necessary to enable it to evaluate whether to
approve such settlement, including, without limitation, the month's expense
accrual schedule and the expense schedule for each of the trailing 12 months.
MCC Advisors further agrees that expense accrual practices (including timing of
accruals) for the Company during the period the Cap is in effect shall conform
to the accrual practices in effect for the fiscal periods prior to June 1, 2020.
This Agreement shall terminate automatically in the event the Company's Advisory
Agreement with MCC Advisors is terminated; provided however that any amounts
owed to the Company in excess of the Cap for a month in which the Cap was in
effect shall be paid to the Company within 15 business days' following
termination.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


MEDLEY CAPITAL CORPORATION


By: /s/ Arthur Ainsberg
Name: Arthur Ainsberg
Title: Director


MCC ADVISORS LLC


By: /s/ Richard T. Allorto, Jr.
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer


MEDLEY LLC


By: /s/ Richard T. Allorto, Jr.
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer





